Dismissed and Memorandum Opinion filed September 1, 2005








Dismissed and Memorandum Opinion filed September 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00404-CV
____________
 
CHRIS DI FERRANTE,
Appellant
 
V.
 
JONATHAN S. DAVIDSON FAMILY TRUST, Appellee
 

 
On Appeal from the
212th District Court
Galveston County,
Texas
Trial Court Cause No.  05CV0063
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 24, 2005.
On August 25, 2005, appellant filed an unopposed motion to
dismiss.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.